Citation Nr: 1727143	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-20 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee limitation of motion with degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for left knee limitation of motion with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to October 2003. 

This matter comes to the Board of Veterans' Appeal (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2015, the Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ) sitting in Columbia, South Carolina.  A transcript of that proceeding is of record.  The VLJ who held that hearing is no longer at the Board.  The law requires that the VLJ who conducts the hearing on appeal participate in any decision made on appeal.  38 U.S.C.A. § 7107 (c) (West 2015) 38 C.F.R. § 20.707 (2016).  In a March 2017 letter, the Veteran was informed of his right to have another hearing with another VLJ.  He did not respond to this letter.
  
In February 2016, the Board remanded the case for additional development which has been completed.  


FINDINGS OF FACT

For the entire appeal period, the Veteran's right and left knees manifested with pain, extension to no less than 10 degrees and flexion greater than 45 degrees, even with consideration of functional loss due to pain, weakness, incoordination, fatigue, or other symptoms.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for right knee limitation of motion with degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5261-5010 (2016).

2.  The criteria for entitlement to a rating in excess of 10 percent for left knee limitation of motion with degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.71a, DC 5261-5010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, it does not appear the Veteran has identified any deficiency with respect to the notice and assistance he has been provided with this case, to include how his August 2015 hearing was conducted.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R.  §§ 4.10, 4.40, and 4.45 should be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veteran's Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

Regulation also specifies that when testing joints, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).  Furthermore, the Court has held that VA examinations should comply with Section 4.59 to be adequate.  Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).  In Correia, the Court held that joints rated on the basis of limitation of motion should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  The Board acknowledges that the VA examination reports all do not specifically address range of motion findings on weightbearing and non weight bearing, or in passive and active motion.  However, the Board finds that another remand for strict compliance with Correia in this particular case would result in further and unnecessary delay.  The Court has more recently held that 38 C.F.R. § 4.59 is not applicable where a Veteran is already in receipt of at least the minimum compensable rating.  In Vilfranc, the Court explained that "§ 4.59 is meant to compensate a claimant whose pain does not cause enough limitation of motion in a joint to reach a compensable level; it is not for application where, as here, the claimant already has a compensable level of limitation of motion."  Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017) (emphasis in the original).

Analysis

The Veteran has separate 10 percent ratings for right and left knee limitation of range of motion with degenerative joint disease under Diagnostic Codes 5261-5010.

Diagnostic Code 5010 provides ratings that arthritis due to trauma, substantiated by X-ray findings is to be rated as degenerative arthritis under DC 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003 (2016).

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2016).  

Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, DC 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, DC 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

The rating schedule also provides that dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5258 (2016).  Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

In a September 2009 VA medical record, the Veteran reported chronic anterior knee pain.  The clinician examined both of the Veteran's knees.  The clinician noted that the Veteran had full range of motion on both knees, but there was pain on motion.  The clinician further noted that examination of the Veteran's right knee showed associated crepitus in patellar areas. 

The Veteran was provided a VA medical examination in January 2011 where he reported pain in both knees.  Specific to his right knee, the Veteran reported instability, and swelling after exercise.  The Veteran reported swelling and constant flare ups in his left knee, but denied instability.  Objectively, the examiner noted that the Veteran's right knee extension was not limited and flexion was to 105 degrees without pain.  There was no change in range after repetitions.  Left knee extension was not limited and was without pain or change after repetition.  Left knee flexion was to 90 degrees, with pain beginning at 45 degrees.  There was no change upon repetitive testing.  The Veteran denied any locking as well as use of assistive devices.  Objectively, there was no joint effusion or instability noted in either knee.

In a July 2011 VA medical record, the Veteran was seen by a VA clinician.  The clinician noted that the Veteran had normal range of motion on both knees with no abnormalities and normal gait.  The clinician further noted that there was tenderness in the right knee.  

In a June 2012 notice of disagreement (NOD), the Veteran reported that he experienced pain on a daily basis and he could no longer run, jog, do deep knee bends, jump, stand or sit for long periods of time, walk or exercise without pain.  The Veteran further reported that his left knee swells daily and periodically gives out.  

The Veteran was provided another VA examination in July 2012 during which he reported flare ups.  Initial range of motion testing on the right knee revealed flexion up to 80 degrees, with pain beginning at 80 degrees.  Limitation of extension was not noted.  Extension was not objectively painful and repetitive testing showed no change in range of motion.  Left knee flexion was to 50 degrees without objective evidence of pain.  Repetitive testing on the left knee revealed flexion increased to 90 degrees.  The examiner reported that the Veteran had functional loss in both knees resulting in less movement than normal, pain on palpation, and pain on movement.  Muscle strength and stability were noted as normal for both knees.  There was no history of recurrent dislocation or subluxation.

In a June 2013 VA medical record, the Veteran reported no knee joint pain, no intermittent locking, and no bucking.  The clinician noted that examination of the Veteran's right knee showed crepitus in the patella, abnormal motion with particular trouble straightening, tenderness on ambulation, and pain on motion.  The clinician further noted that the knee was normal without effusion.  Right knee stability tests were negative.  As to the Veteran's left knee, the clinician noted that motion was normal and that the patella demonstrated crepitus.  The clinician further described the left knee as normal without effusion, tenderness on palpation, or pain on motion.  Left knee stability tests were negative.

VA medical records shows complaints of pain and some findings of limited motion, but do not include specific range of motion measurements.  At other times, full range of motion was noted in the knees.  The records do not contain objective finings of effusion, joint swelling, locking, or instability.

In a July 2013 VA medical record, the Veteran reported no musculoskeletal symptoms.  The clinician noted that examination of the Veteran's right knee showed abnormally decreased range of motion, tenderness on ambulation, and pain on motion.  The clinician further noted that the right knee was normal without effusion, crepitus or tenderness on palpation.  Right knee stability tests were negative.  As to the Veteran's left knee, the clinician noted that motion was normal and that the patella demonstrated no crepitus.  The clinician further described the left knee as normal without effusion, tenderness on palpation, or pain on motion.  Left knee stability tests were negative.

At the August 2015 hearing, the Veteran testified that he can no longer run, jump, do deep knee bends, and he now experiences burning sensations inside of his knees.  The Veteran further testified that that he experienced pain with weight bearing motion, especially with walking.  The Veteran testified that every step is painful.

Pursuant to the February 2016 Board remand, the Veteran was provided another VA examination in April 2016.  The Veteran reported daily pain with left knee instability 4 times a month and flare-ups with pain and swelling 2-3 times per week.  The Veteran further reported decreased weight bearing tolerance.  Upon examination, the examiner noted that range of motion in the right knee revealed flexion of -10 to 80 degrees and extension of 80 to -10 degrees.  As to the left knee, the examiner noted that range of motion revealed flexion of -10 to 90 degrees and extension of 90 to -10 degrees.  The examiner noted bilateral evidence of pain with weight bearing, pain on palpation at the peripatellar and crepitus.  Repetitive use testing was performed on both knees; with the Veteran unable to perform three repetitions on the left knee due to exacerbation of pain.  The examiner noted that muscle strength was normal, with no atrophy.  Slight subluxation was noted in the left knee with joint stability testing showing anterior instability between 0-5 millimeters.  The examiner also noted a history of recurrent effusions in both knees.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to a separate 10 percent rating in either knee for limited flexion under DC 5260.  The VA examination reports show that the Veteran's right and left knee flexion has not been limited to less than 50 degrees, even with consideration of functional loss due to pain.  The outpatient treatment records do not contain any specific range of motion measurements and thus do not provide findings to support a compensable rating under this diagnostic code.  The Board is cognizant of the Veteran's competency and credibility to report pain and symptoms of his bilateral knee disabilities.  However, even considering additional functional loss due to pain that was noted at the examinations, flexion in the knees has never been limited to, or more nearly approximated, 45 degrees so as to warrant assignment of a separate, 10 percent rating under DC 5260 pursuant to VAOPGCPREC 9-2004.  

The Board has considered the applicability of other potential diagnostic codes for higher or separate ratings below.  

The Veteran is currently in receipt of separate, 10 percent ratings in each knee for limited extension under DC 5261.  The next highest rating for limited extension is a 20 percent rating, and requires extension limited to 15 degrees. 

The January 2011 and July 2012 VA examinations do not reveal limited extension.  The outpatient treatment records do not include any specific range of motion measurements, and thus do not provide sufficient evidence to determine whether extension in either knee is limited to at least 15 degrees.  The April 2016 examination showed extension was limited to 10 degrees.  The Veteran's left and right knee extension are not shown to have been limited to at least 15 degrees at any time during the course of the appeal, even when functional impairment is considered.  The Veteran's current 10 percent evaluations already contemplate his painful, limited extension and reported functional loss due to symptoms of pain and with flare-ups and repetitive motion under 38 C.F.R. §§ 4.40 and 4.45.  Therefore, the Board finds that the Veteran does not warrant higher 20 percent ratings in either knee under DC 5261.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7. 

A separate, compensable rating under DC 5257 is warranted if there is subluxation or lateral instability of the knee.  Here, the evidence does not warrant a separate, compensable rating for right knee instability.  At the January 2011 VA examination, the Veteran reported right knee instability.  However, at other times, he has denied instability and/or giving way when asked at clinical evaluations.  Moreover, the objective joint stability tests conducted at the 2011 VA examination, and at every subsequent VA examination, were normal without any clinical evidence of recurrent subluxation or instability.  As such, a compensable rating for right knee instability or subluxation is not warranted.

The Veteran is currently in receipt of a 10 percent rating for left knee instability effective April 26, 2016.  There is no evidence which supports the assignment of an earlier or higher rating.  The Veteran reported that his left knee periodically gave way in his June 2012 NOD.  However, at other times when asked at clinical evaluations, the Veteran denied instability and/or giving way.  With the exception of the April 2016 VA examination report, the objective joint stability tests conducted at every other VA examination, and at the VA and private evaluations, were normal without any clinical evidence of recurrent subluxation or instability.  As such, a separate rating is not warranted prior to April 26, 2016.  The 2016 VA examination report shows no more than mild left knee instability.  The examiner characterized this symptom as history of recurrent subluxation that was slight in severity.  Anterior instability (Lachman test) was 1+ (0-5 millimeters).  Lateral, posterior, and medial instability tests were clinically normal.  These findings are adequately reflected in the current 10 percent rating for slight subluxation/lateral instability.  As the clinical findings are not more severe, a higher rating is not warranted.

Next, the record reflects that the Veteran has a history of removal of part of the semilunar cartilage, i.e., the meniscus.  As such, the Board has considered the applicability of DC 5258, which provides for the assignment of a maximum 20 percent rating based on dislocated semilunar cartilage.  

The records reflect that the Veteran underwent a right knee arthroscopic surgery with removal of loose bodies and lateral release in August 1997 during service and underwent a similar left knee procedure (i.e., arthroscopy with synovectomy and excision of medial plica) in March 2007.  

As noted, the criteria under DC 5258 include "frequent episodes of 'locking,' pain, and effusion into the joint."  Although joint effusion was not found at the 2011 and 2012 VA examinations, a history of recurrent effusion was recorded at the April 2016 VA examination.  The outpatient treatment records also do not that reflect joint effusion was noted during clinical evaluations.  The Veteran has consistently reported having significant knee pain.  However, he is not shown have experienced frequent episodes of locking, in addition to the findings of pain and effusion.  Therefore, the Board finds that the Veteran does not experience frequent locking of in either knee joint.  As such, he does not warrant a rating under DC 5258, for either knee, as the evidence does not reflect frequent episodes of locking, pain and effusion into the joints. 

Moreover, to assign the Veteran a separate 20 percent rating under DC 5258 would constitute impermissible pyramiding in this case.  The right and left knee disabilities are manifested by painful limited motion and some effusion.  Diagnostic Code 5258 makes reference to "locking, pain, and effusion" - symptoms that tend to overlap with the rating criteria of DC 5261 that contemplate limitation of motion and pain in the knee through functional impairment with use.  To assign separate ratings under Diagnostic Codes 5261 and 5258 would violate the prohibition against pyramiding as these codes overlap in ratings based on pain and locking as forms of limitation of motion.  38 C.F.R. § 4.14; See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Thus, a separate rating under DC 5258 is not warranted. 

The Board has considered whether a rating is possible under DC 5259 based on symptomatic removal of the semilunar cartilage.  As noted, the Veteran underwent a right knee arthroscopic surgery with removal of loose bodies and lateral release in August 1997 during service and underwent a similar left knee procedure in March 2007.  The Veteran's history thus reflects removal of part of the semilunar cartilage, i.e., the meniscus.  

In this case, a separate 10 percent rating under DC 5259 is not warranted.  There are only two requirements for a compensable rating under DC 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic. 

At the VA examination in April 2016, the examiner specified that the residuals of the Veteran's bilateral knee meniscectomies are pain, limited motion, and with respect to the left knee-instability.  Hence, his semilunar cartilage is symptomatic.  The symptomatic residuals associated with the Veteran's bilateral meniscectomies are already compensated in the assigned 10 percent ratings discussed above under DC 5261 (via DCs 5003 and 5010), and the 10 percent rating under DC 5257 for left knee instability.  The record shows that the Veteran's knee disabilities are manifested by findings and symptoms which include arthritis, pain, and limitation of motion.  These symptoms are contemplated in the 10 percent ratings currently assigned under DC 5261.  As the pain and limited motion attributed to the meniscectomy overlap with the symptomatology upon which the 10 percent ratings under DC 5261 (via DCs 5003 and 5010) has been based, and the 10 percent rating for left knee instability under DC 5257, assigning a separate compensable rating under DC 5259 would constitute pyramiding prohibited by 38 C.F.R. 4.14.  See Esteban, at 261-62.

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's knee disabilities.  As the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5262, or 5263, respectively.  The Board acknowledges that in advancing this appeal, the Veteran, believes that his disability is more severe than the assigned disability rating reflects.  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of his symptoms.  Ratings in excess of the currently assigned 10 percent evaluations are not warranted at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the Veteran has not asserted that his knee disabilities have rendered him unemployable, nor does the evidence suggest the same.  Thus, a claim for a total disability rating based on individual unemployability is not raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There are no additional expressly or reasonably raised issues presented on the record. 


ORDER

A rating in excess of 10 percent for right knee limitation of motion with degenerative joint disease is denied.

A rating in excess of 10 percent for left knee limitation of motion with degenerative joint disease is denied.



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


